Name: Decision No 1/74 of the EEC-Austria Joint Committee amending the Agreement following the Accession to the European Economic Community of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-02-28

 Avis juridique important|21974D0228(01)Decision No 1/74 of the EEC-Austria Joint Committee amending the Agreement following the Accession to the European Economic Community of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland Official Journal L 058 , 28/02/1974 P. 0002DECISION NO 1/74 OF THE JOINT COMMITTEE amending the Agreement following the Accession to the European Economic Community of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland THE JOINT COMMITTEE Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, signed in Brussels on 30 November 1972, and in particular Article 16 (3) (b) thereof; Whereas following the Accession of the new Member States to the Community it is desirable, as long as customs duties have not been eliminated in intra-Community trade, to be able to distinguish goods according to whether they have acquired Community status in the Community as originally constituted or in a new Member State; Whereas on these grounds it has been considered necessary to introduce internal Community transit documents, comparable with those already in use and designated in particular by the references T3 and T3L as well as to make other provisions for the application of the rules on Community transit; Whereas consequently it is necessary to adapt the Agreement, HAS DECIDED AS FOLLOWS: Sole Article The Additional Protocol in the Annex to this Decision shall be added to the Agreement concluded between the European Economic Community and the Republic of Austria on the application of the rules on Community transit. The Protocol shall form an integral part of the said Agreement. Done at Brussels, 1 January 1974. For the Joint CommitteeThe PresidentK. PINGELThe SecretariesH. DIEZLERK. FUCHS ANNEX ADDITIONAL PROTOCOL on special procedures implementing the Agreement following the Accession to the European Economic Community of the Kingdom of Denmark, Ireland and the United Kingdom of Great Btitain and Northern Ireland Article 1 In this Protocol:(a)the 'original Member States' shall mean the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Italien Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands; (b)the 'new Member States' shall mean the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland. Article 2 Save as provided in Articcles 3 and 6 the provisions of the Agreement expressly referring to forms, declarations and documents T2 or T2L shall apply equally to forms, declarations and documents T3 or T3L. Article 3 The issue by an Austrian office of departure of a document T3 or T3L shall be subject to the presentation at that office of a document T3 or T3L. Article 4 1. Forms T3 and T3 bis shall conform to the specimens given in Annexes A and B respectively except in regard to the boxes reserved for national use. 2. The front of each copy of these forms shall be printed with two red diagonal stripes running from the bottom left-hand corner to the top right-hand corner. These diagonal lines shall be about 2 mm wide and 6 to 7 mm apart. Article 5 The T3L form shall conform to the specimen shown in Annex C. The front of the form shall be printed with two red diagonal lines running from the bottom left-hand corner to the top right-hand corner. These diagonal lines shall be about 2 mm in width and be 6 to 7 mm apart. Article 6 1. When the provisions of the Regulation on simplifying Community transit procedure for goods transported by rail are applied (Appendix VIII), -the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for transport by the railway authorities of an original Member State shall have equivelent effect to a document T2 provided it does not bear the indication T1 or T3; -the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for transport by the railway authorities of a new Member State, shall have equivelent effect to a document T3 provided it does not bear the indication T1 or T2, the T2 being authenticated by the office of departure. 2. For the implementation of Article 8 (2) of the Agreement the document must be stamped T3 when the goods concerned arrive in Austria under cover of -document T3, -International Consignment Note or International Express Parcels Consignment Note equivalent to document T3, or -document T3L. >TABLE POSITION>